Evans, Judge.
Rich’s, Inc., d/b/a Richway, filed a motion for summary judgment against Ronald Lester on July 30, 1974. The motion was sustained, and counsel for Richway was instructed to prepare an order. The order was prepared and filed in the office of the clerk on July 31, 1974.
Ronald Lester, against whom this motion was granted, filed a motion to vacate and set aside said order on September 19, 1974, some 50 days later, because he had not received a copy of the order.
After a hearing, Lester’s motion was denied. The court stated in the last order that petitioner was notified of the court’s ruling; was informed of his right of appeal; had notice that the motion for summary judgment was sustained and "no burden was on the defendant to serve plaintiff with a copy of said order.” Plaintiff appeals. Held:
Submitted February 26, 1975
Decided April 7, 1975.
Ronald Lester, pro se.
Carter, Ansley, Smith & McLendon, A. Jerry Sorrells, for appellee.
1. Common courtesy required counsel for defendant to serve a copy of the order on plaintiff. Especially in this case, because plaintiff was not represented by counsel, but appeared in his own behalf. But we are not aware of any rule or law which absolutely requires service of a written judgment, pursuant to the court’s oral statement as to his intention to sustain the motion for summary judgment. Litigants and their counsel are expected to keep themselves informed as to the status of their cases in court. Here plaintiff was aware that the motion was sustained and that a formal order in writing was to be prepared sustaining same. Donaldson v. Roberts, 109 Ga. 832 (35 SE 277); Caylor v. Wheat, 210 Ga. 429 (80 SE2d 688).
2. The motion to set aside must be predicated upon some non-amendable defect which appears upon the face of the record or pleadings. Alexander v. Blackmon, 129 Ga. App. 214, 216 (3) (199 SE2d 376). The burden was on the plaintiff, if he desired to appeal, to determine when the judgment was filed in the trial court. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530); Thomas v. Allstate Ins. Co., 133 Ga. App. 193, 194, 195 (210 SE2d 361).

Judgment affirmed.


Deen, P. J., and Stolz, J., concur.